Filed Pursuant to Rule 433 Registration Statement No. 333-187614-02 $1bln BMW Vehicle Lease Trust (BMWLT) 2014-1 JT-BOOKS : Barclays (str), JPM CO-MGRS : BAML, DB, HSBC, RBS CLS $AMT(MM) MDY/FTCH WAL WIN E.FNL L.FNL BMK+SPD YLD COUP PX A-1 P-1/F1+ 1-7 11/14 04/15 0.200% 0.20% A-2 Aaa/AAA 7-17 09/15 03/16 EDSF +18 0.456% 0.45% A-3 Aaa/AAA 17-27 07/16 02/17 EDSF +24 0.740% 0.73% A-4 Aaa/AAA 27-29 09/16 08/17 IntS +30 0.993% 0.99% EXPECTED SETTLE : 04/16/14 FORMAT : SEC-REG FIRST PAY DATE : 05/20/14 EXPECTEDRATINGS : MDY/FITCH BBERG TICKER : BMWLT 2014-1 MIN DENOMS : $1k by $1k BILLANDDELIVER : BARCLAYS PRICING SPEED : 100% PPC TO MAT CUSIPS : A-105579UAA1 A-205579UAB9 A-305579UAC7 A-405579UAD5 THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) FOR THIS OFFERING.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS FOR THIS OFFERING IN THAT REGISTRATION STATEMENT, AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC, FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY SEARCHING THE SEC ONLINE DATABASE (EDGAR®) AT WWW.SEC.GOV.ALTERNATIVELY, YOU MAY OBTAIN A COPY OF THE PROSPECTUS FROM BARCLAYS CAPITAL INC. BY CALLING 1-888-603-5847.
